226 F.3d 1226 (11th Cir. 2000)
MICCOSUKEE TRIBE OF INDIANS OF FLORIDA, a federally recognized Indian Tribe,  Plaintiff-Appellant,v.FLORIDA STATE ATHLETIC COMMISSION, Alvin Goodman, Florida State Athletic Commission, et al., Defendants-Appellees.
No. 99-13669.
United States Court of Appeals, Eleventh Circuit.
September 13, 2000.September 26, 2000.

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida. (No. 99-00347-CV-DLG), Donald L. Graham, Judge.
Before ANDERSON, Chief Judge, and DUBINA and SMITH*, Circuit Judges.
DUBINA, Circuit Judge:


1
Plaintiff, the Miccosukee Tribe of Indians of Florida ("Tribe"), filed suit  against the Florida State Athletic Commission ("Florida Commission") and several  of its officials and representatives, alleging violations of the Professional  Boxing Safety Act, 15 U.S.C.  6301-6313, the Equal Protection Clause of the  Fourteenth Amendment, and federal common law. The district court dismissed the  Tribe's complaint, finding that the Tribe failed to allege an injury in fact.  The district court also found that the Florida Commission was entitled to  Eleventh Amendment Immunity. We hold that the Tribe fails to allege any injury  as to its Equal Protection claim, but that the Tribe does allege a sufficient  injury as to its tax claim. We also affirm the district court's Eleventh  Amendment Immunity decision.

I. Background

2
The Tribe is a federally-recognized Indian tribe exercising powers of  self-governance. In December 1998, the Tribe established the Miccosukee Athletic  Commission ("Miccosukee Commission"). The Miccosukee Commission regulates  professional boxing matches held within the Miccosukee reservation. Florida has  a similar entity-the Florida State Athletic Commission-to regulate professional  boxing matches within Florida. Both the Miccosukee Commission and the Florida  Commission license and appoint boxing officials and regulatory staff to  officiate boxing matches. The Commissions employ many of the same officials.


3
Soon after the Tribe created the Miccosukee Commission, the Florida Commission  threatened boxing officials with adverse employment action if they declined a  state assignment in order to accept an assignment with the Miccosukee  Commission. According to the Tribe, the Florida Commission has not similarly  threatened boxing officials who accept assignments with non-Indian entities. In  addition, the Florida Commission has attempted to tax boxing promoters who  conduct professional boxing matches on the Miccosukee Reservation as if the  matches occurred in Florida. Those taxes require, inter alia, that the promoter  pay a tax on the sale of broadcasting rights and on the proceeds from a  pay-per-view operator.

II. Discussion
A.Standing

4
The Tribe argues that the district court incorrectly held that the Tribe failed  to allege an injury in fact and thereby lacked Article III standing to bring  this lawsuit. This court reviews de novo a district court's order dismissing a  complaint for lack of Article III standing. See Florida Ass'n of Med. Equip.  Dealers, Med-Health Care v. Apfel, 194 F.3d 1227, 1229 (11th Cir.1999).


5
In order to establish Article III standing, a plaintiff must demonstrate: (1) an  injury in fact; (2) a causal connection between the injury and the conduct  complained of; and (3) that the injury is likely to be redressed by a favorable  decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct.  2130, 119 L.Ed.2d 351 (1992). An "injury in fact [consists of] an invasion of a  legally protected interest which is (a) concrete and particularized and (b)  actual or imminent, not conjectural or hypothetical." Id. at 560, 112 S.Ct. 2130  (citations and internal quotations omitted). Thus, to satisfy the injury prong  of Article III standing, a plaintiff must "present 'specific, concrete facts'  showing that the challenged conduct will result in a 'demonstrable,  particularized injury' to the plaintiff." Cone Corp. v. Florida Dep't of  Transp., 921 F.2d 1190, 1204 (11th Cir.1991) (quoting Warth v. Seldin, 422 U.S.  490, 508, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)). An allegation of an abstract  injury will not suffice. See Whitmore v. Arkansas, 495 U.S. 149, 155, 110 S.Ct.  1717, 109 L.Ed.2d 135 (1990) ("The complaint must allege an injury to himself  that is 'distinct and palpable,' as opposed to merely 'abstract' ....")  (citations omitted); see also E.F. Hutton & Co., Inc. v. Hadley, 901 F.2d 979,  984 (11th Cir.1990) ("Plaintiffs in the federal courts must have a personal  stake in the outcome of the case, and must allege some threatened or actual  injury resulting from the putatively illegal action. Abstract injury is not  enough ....") (citations and internal quotations omitted).

1.Equal Protection Claim

6
With regard to the Tribe's Equal Protection claim, the district court correctly  held that the Tribe's complaint fails to set forth a "particularized injury." In  its complaint, the Tribe asserts that the Florida Commission acted  unconstitutionally by making oral and written threats of adverse employment  action against boxing officials if they declined a state boxing assignment in  order to accept a Miccosukee boxing assignment. The Florida Commission, however,  did not similarly threaten boxing officials who declined a state boxing  assignment in order to accept an assignment from another state. The Tribe  alleges that these actions "unequally and unfairly burdened the Tribe and its  Commission," (Compl. at ¶ 58), and "[t]he actions of the Defendants operate to  the detriment of the ... Tribe," (Compl. at ¶ 64).


7
The Tribe, however, does not allege how the Florida Commission's actions have  burdened it or operated to its detriment. For instance, the Tribe does not  allege that the Florida Commission's actions prevented the Tribe from conducting  any particular boxing match. The Tribe also does not allege that the Florida  Commission prevented or even hindered its ability to hire, train, or procure  boxing officials from within or outside of Florida for its matches. Nor does it  allege that the Florida Commission's activities will have such an effect in the  future.1 Nowhere in the complaint does the Tribe identify any particularized  injury resulting from the Florida Commission's alleged misconduct.2 Instead, the  Tribe's complaint only sets forth abstract injuries. Cf. Bennett v. Spear, 520  U.S. 154, 167-68, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997) (holding that the  plaintiff adequately alleged an injury in fact where it alleged that it would  receive less irrigation water from a Bureau as a result of restrictions imposed  on the Bureau from the challenged agency opinion).


8
Even though the Tribe's complaint sets forth facts from which we could imagine  an injury sufficient to satisfy Article III's standing requirements, we should  not speculate concerning the existence of standing, nor should we imagine or  piece together an injury sufficient to give plaintiff standing when it has  demonstrated none. See Cone Corp., 921 F.2d at 1210. The plaintiff has the  burden to "clearly and specifically set forth facts sufficient to satisfy [ ]  Art. III standing requirements." Whitmore, 495 U.S. at 155, 110 S.Ct. 1717; see  also Warth, 422 U.S. at 518, 95 S.Ct. 2197 ("It is the responsibility of the  complainant clearly to allege facts demonstrating that he is a proper party to  invoke judicial resolution of the dispute and the exercise of the court's  remedial powers."). If the plaintiff fails to meet its burden, this court lacks  the power to create jurisdiction by embellishing a deficient allegation of  injury. See Whitmore, 495 U.S. at 155, 110 S.Ct. 1717 ("A federal court is  powerless to create its own jurisdiction by embellishing otherwise deficient  complaints of standing."). In this case, the Tribe fails to allege a  "particularized injury," and thus, lacks Article III standing to bring a claim  under the Equal Protection Clause. Accordingly, we affirm the district court's  order dismissing the Tribe's Equal Protection claim.

2.Tax Claim

9
We now turn to the question of whether the Tribe has standing to challenge  Florida's authority to tax a non-Indian boxing promoter on revenues gained from  a boxing match conducted on the Tribe's reservation.3 The district court held  that the Tribe lacked standing because it failed to allege an injury. In  particular, the district court noted that the Tribe did not allege that the tax  on promoters hindered the Tribe's efforts to conduct boxing matches or to  collect its taxes. In turn, the district court held that absent these  allegations, the Tribe acted as a third party challenging the imposition of a  tax on promoters. Absent exceptional circumstances, a third party does not have  standing to challenge injury to another party. See Warth, 422 U.S. at 499, 95  S.Ct. 2197.


10
Even though the Tribe does not allege that the tax hindered its ability to  conduct boxing matches or to collect its boxing taxes, the Tribe has a  legitimate basis for standing-that the state's tax on boxing promoters infringes  upon the Tribe's sovereignty. The Supreme Court has consistently recognized that  a tribe has an interest in protecting tribal self-government from the assertion  by a state that it has regulatory or taxing authority over Indians and  non-Indians conducting business on tribal reservations. See White Mountain  Apache Tribe v. Bracker, 448 U.S. 136, 142, 100 S.Ct. 2578, 65 L.Ed.2d 665  (1980); see also Ramah Navajo Sch. Bd. v. Bureau of Revenue of New Mexico, 458  U.S. 832, 845, 102 S.Ct. 3394, 73 L.Ed.2d 1174 (1982) (upholding an Indian  Tribe's challenge to a state's attempt to tax the gross receipts a non-Indian  construction company received from constructing a school on reservation property  to educate tribal children); Washington v. Confederated Tribes of the Colville  Indian Reservation, 447 U.S. 134, 156-57, 100 S.Ct. 2069, 65 L.Ed.2d 10 (1980)  (rejecting on the merits an Indian Tribe's claim that a state's attempt to tax  on-reservation cigarette sales to non-Indians violated the Tribe's sovereignty).


11
In Bracker, the Supreme Court recognized "two independent but related barriers"  to the assertion of state regulatory authority over commercial activity on an  Indian reservation: (1) state authority may be pre-empted by federal law; or (2)  interfere with a tribe's sovereignty. 448 U.S. at 142, 100 S.Ct. 2578. In  particular, the Court explained that a state tax may unlawfully infringe "on the  right of reservation Indians to make their own laws and be ruled by them." Id.;  see also Fisher v. District Court, 424 U.S. 382, 386, 96 S.Ct. 943, 47 L.Ed.2d  106 (1976) (per curiam) ("The right of the Northern Cheyenne Tribe to govern  itself independently of state law has been consistently protected by federal  statute."); Williams v. Lee, 358 U.S. 217, 223, 79 S.Ct. 269, 3 L.Ed.2d 251  (1959) ("There can be no doubt that to allow the exercise of state jurisdiction  here would undermine the authority of the tribal courts over Reservation affairs  and hence would infringe on the right of the Indians to govern themselves.").


12
Moreover, the Supreme Court has explicitly held that when challenging a state's  taxation of a business located on an Indian reservation, an Indian tribe  satisfies Article III's injury requirement by alleging that the tax infringes  upon its sovereignty. See Moe v. Confederated Salish & Kootenai Tribes of the  Flathead Reservation, 425 U.S. 463, 468 n. 7, 96 S.Ct. 1634, 48 L.Ed.2d 96  (1976). In Moe, the Indian tribe challenged a Montana law that required stores  located on Indian lands to collect Montana's cigarette sales tax on retail  cigarette sales to both Indians and non-Indians. See id. at 467-68, 96 S.Ct.  1634. The Supreme Court stated that:


13
Our conclusions in Parts II and III, infra, that the District Court, with  subject-matter jurisdiction over the Tribe's claims, properly entered  injunctive relief in its favor implicitly embrace a finding that the Tribe,  qua Tribe, has a discrete claim of injury with respect to these forms of state  taxation so as to confer standing upon it apart from the monetary injury  asserted by the individual Indian plaintiffs. Since the substantive interest  which Congress has sought to protect is tribal self-government, such a  conclusion is quite consistent with other doctrines of standing. See, e.g.,  Warth v. Seldin, 422 U.S. 490, 498-499, 95 S.Ct. 2197, 2205-2206, 45 L.Ed.2d  343, 354-355 (1975).


14
Id. at 468 n. 7, 96 S.Ct. 1634. Therefore, the Tribe's allegation that Florida's  attempt to tax a non-Indian conducting business on its reservation violates the  Tribe's right to self-governance satisfies the injury in fact requirement for  standing. Thus, we reverse the district court's order dismissing the Tribe's tax  claim.4

B.Eleventh Amendment Immunity

15
The Eleventh Amendment grants immunity to the states from suits in federal  court. See Tuveson v. Florida Governor's Council on Indian Affairs, Inc., 734  F.2d 730, 732 (11th Cir.1984). This immunity extends to state agencies, but does  not extend to independent entities, such as counties or municipalities. See id.  In determining whether the Eleventh Amendment provides immunity to a particular  entity, this court examines the following factors: (1) how state law defines the  entity; (2) what degree of control the state maintains over the entity; (3)  where the entity derives its funds; and (4) who is responsible for judgments  against the entity. See id. (citing Lake Country Estates, Inc. v. Tahoe Reg'l  Planning Agency, 440 U.S. 391, 401-02, 99 S.Ct. 1171, 1177, 59 L.Ed.2d 401  (1979)). After examining these four factors, we conclude that the Florida  Commission is an arm of the state, thereby entitling it to Eleventh Amendment  Immunity.


16
1.Characterization of the Florida Commission under State Law


17
Florida law clearly characterizes the Florida Commission as a state agency.  Florida law defines an agency as, inter alia, a commission. See Fla. Stat.   20.03(11) (" 'Agency,' as the context requires, means a[ ] ... commission  ...."); see also Fla. Stat.  120.51(1) (" 'Agency' means: ... 4.  Commission...."). Florida law, in turn, defines a "commission" as "a body  created by specific statutory enactment within a department ... and exercising  limited quasi-legislative or quasi-judicial powers, or both, independently of  the head of the department or the Governor." Fla. Stat.  20.03(10). The Florida  Commission falls squarely within this definition. The Florida legislature  created the Commission under the Department of Professional Regulation ("DPR").5  See Fla. Stat.  548.003. The Commission also has limited quasi-legislative and  quasi-judicial powers independent of the head of the DPR and the Governor.6  Moreover, as with other state agencies, Florida's Administrative Procedure Act  ("APA") applies to the Florida Commission's rule making powers.7 Therefore,  Florida law characterizes the Florida Commission as a state agency.


18
2.Degree of State Control over the Florida Commission


19
The Tribe argues that the state exercises little control over the Florida  Commission because the Commission may promulgate regulations and may conduct  adjudications to suspend or revoke a license or permit. As previously noted, the  APA applies to the Commission's rule making functions. Thus, the state has  provided guidelines to limit the Commission's ability to make regulations and,  consequently, has some control over the Commission's rule making powers.  Although the APA does not apply to suspension or revocation adjudications, the  state has not given the Commission unfettered discretion in this area. Instead,  the state allows the Commission to suspend or revoke a license for a limited  number of grounds. See Fla. Stat.  548.071. Also, the state requires a majority  of the Commission to examine the record and approve the adjudication and order.  See Fla. Stat.  548.073. Therefore, this single exception to the APA does not  grant the Commission sufficient independent authority to make it fall outside of  state control.


20
Moreover, other factors support the conclusion that the state controls the  Florida Commission. The Governor and the State Senate select the Commission's  members. See Fla. Stat.  548.003(1) ("The State Athletic Commission shall  consist of five members appointed by the Governor, subject to confirmation by  the Senate.").8 State authority over the appointment of agency members lends  support to finding that the agency is an arm of the state for Eleventh Amendment  purposes.9 See Christy v. Pennsylvania Turnpike Comm'n, 54 F.3d 1140, 1149 (3d  Cir.1995); Fouche v. Jekyll Island-State Park Auth., 713 F.2d 1518, 1520 (11th  Cir.1983). Also, the DPR has some control over the Florida Commission. For  example, if the Commission fails to remedy potential revenue shortcomings  identified by the DPR, the DPR may set license fees on behalf of the Commission  to assure an adequate cash balance. See Fla. Stat.  455.219(1); see also Fla.  Stat.  455.204 (requiring the DPR to develop a long-range plan for each board  and monitor each board for compliance).10

3.Funding

21
The Tribe also contends that the Florida Commission is fiscally independent  because it does not rely upon state funds to support its operations. Instead,  the Commission raises its own funds to pay its expenses. See Fla. Stat.   548.077. Even though the Commission may collect money to pay for its own  expenses, the Commission is still an arm of the state because the state controls  its fiscal life. In Fouche, this court held that although the Park Authority  raised its own money and was self-sufficient, the state controlled the Park's  fiscal life because the Park had to submit its budget and annual reports to the  legislature. See 713 F.2d at 1520-21; see also Harden v. Adams, 760 F.2d 1158,  1163 (11th Cir.1985) ("Where the budget of an entity is submitted to the state  for approval, this suggests that the entity is an agency of the state.").  Similarly, the Florida legislature controls the Florida Commission's fiscal  life. The Florida legislature appropriates the funds to carry out the  Commission's functions. See Fla. Stat.  455.219(4). Additionally, the DPR  submits to the legislature an annual report on the Commission which includes a  breakdown of the Commission's revenue and expenses and a condensed version of  the Commission's long-range plan. See id.


22
Furthermore, section 548.077 reinforces the notion that the Commission is an arm  of the state. This statute requires the Commission to send all moneys collected  to the State Treasurer. The State Treasurer, and not the Commission, pays the  Commission's expenses. Also, if the Commission's trust fund exceeds $250,000,  the excess money goes to the state's general revenue fund. Thus, this factor  also supports the proposition that the Commission is an arm of the state.

4.Responsibility for Judgments

23
The Tribe contends that the Florida Commission, rather than the state, is  responsible for any judgments rendered against it. Section 548.077 requires the  State Treasurer to pay the Commission's expenses from the moneys collected by  the Commission. According to the Tribe, the expenses covered in  548.077  necessarily include litigation expenses and monetary judgments. However,  responsibility for any judgment rendered against the Commission in this case may  be assumed by the state through the Florida Risk Management Trust Fund. See Fla.  Stat.  284.30; see also Tuveson, 734 F.2d at 734 ("Responsibility for any  judgment in this case against the Council will be assumed by the state through  the Florida Risk Management Trust Fund."). This state self-insurance fund  provides, inter alia, insurance to cover the state or its agencies from  liability in a 42 U.S.C.  1983 action and from court-awarded attorney's fees in  other proceedings against the state. See Fla. Stat.  284.30; see also Gamble v.  Florida Dep't of Health & Rehabilitative Serv., 779 F.2d 1509, 1516 (11th  Cir.1986).


24
As to the Tribe's claims that may fall outside of  284.30, Florida law provides  that neither the state nor its state agencies shall pay any monetary damages  under the judgment of any court except pursuant to an appropriation made by law.  See Fla. Stat.  11.066. Moreover, because the Florida Commission submits its  budget to the Florida legislature for approval, the state would be responsible  for the Commission's debts, such as court judgments.11 See Fouche, 713 F.2d at  1521 (holding that the state would presumably be responsible for any debts  incurred because the Park Authority submits its budget to the Georgia  legislature.). Therefore, Florida would be responsible for any judgments  rendered against the Florida Commission.


25
Since all four factors support the conclusion that the Florida Commission is an  arm of the state, the Florida Commission is entitled to Eleventh Amendment  immunity from suit.12 See Schopler v. Bliss, 903 F.2d 1373, 1378-79 (11th  Cir.1990) (holding that the DPR and a board within the DPR were entitled to  Eleventh Amendment Immunity).

III. Conclusion

26
We agree with the district court that the Tribe lacks standing to bring an Equal  Protection claim because the Tribe fails to allege an injury in fact. We,  however, hold that the Tribe does allege an injury in fact as to the tax claim.  A state's attempt to levy a tax on a non-Indian who works on an Indian  reservation infringes upon the Indian tribe's interest in self-government and  this infringement satisfies the injury in fact requirement. Lastly, we affirm  the district court's finding that the Florida Commission is an arm of the state,  thereby entitling it to Eleventh Amendment Immunity.


27
AFFIRMED in part, REVERSED, in part, and REMANDED.



NOTES:


*
 Honorable Edward S. Smith, U.S. Circuit Judge for the Federal Circuit, sitting  by designation.


1
 The complaint does allege that the defendants acted with the intention of  discouraging boxing officials from officiating boxing matches conducted under  the Miccosukee Commission. Even though a defendant intends his acts to cause a  particular injury, the defendant's acts, however, may not cause the intended  injury. Thus, a plaintiff still must allege facts to show that the defendant  actually injured the plaintiff or could do so in the future.


2
 For example, the complaint alleges that the Tribe and the Florida Commission  held a boxing match on January 30, 1999. Consequently, boxing officials faced a  precarious situation if they decided to work for the Tribe, instead of the  Florida Commission. The complaint, however, fails to mention what happened and  what, if any, injuries the Tribe suffered.


3
  The record on appeal does not indicate which tax the Florida Commission  attempted to levy. The complaint alleges that the Florida Commission threatened  to assess state taxes upon promoters for activities relating to professional  boxing matches conducted within the Tribe's reservation. The complaint, however,  does not identify the particular tax provision. On appeal, the Florida  Commission argues that it attempted to impose a tax pursuant to Fla. Stat.   548.061, which is a tax on the proceeds a boxing promoter receives from a  pay-per-view operator. During oral arguments, the Tribe, however, argued that  the Florida Commission attempted to impose a tax pursuant to Fla. Stat.   548.06(1) which is a tax on the total gross receipts from a boxing match,  including the proceeds from the sale or lease of broadcasting and television  rights. At this stage in the litigation, we need not determine which tax the  Florida Commission sought to levy. We accept as true the complaint's well  pleaded facts, even if disputed. See S & Davis Int'l, Inc. v. Yemen, 218 F.3d  1292, 1298 (11th Cir.2000). Thus, we will examine the standing issue based on  the Tribe's allegation that the Florida Commission attempted to tax promoters  for activities relating to boxing matches conducted on the Tribe's reservation.


4
 Alternatively, the Florida Commission argues that this court can affirm the  district court's holding on the basis that the Tribe can establish no set of  facts under which Florida's tax would be preempted by federal law or infringe  upon the Tribe's right to self-governance. Because the district court did not  address this issue, we decline to address it on appeal.


5
 The DPR is a department within the executive branch of Florida empowered to  license and regulate the practice of various professions within the state. See  Fla. Stat.  455.201.


6
 The Tribe provides a long list of powers Florida has delegated to the Florida  Commission in order to show that the state views the Commission as an  independent entity and not a state agency. For example, the Florida Commission  has the power to enact rules to regulate pugilistic exhibitions, see Fla. Stat.   548.003(2), and has the power to hold hearings to determine whether to suspend  or revoke a license, notwithstanding Florida's APA, see Fla. Stat.  548.07. The Tribe correctly notes that the Florida Commission has independent  legislative and judicial powers. These powers, however, are limited. The state  created the Commission for the sole purpose of exercising state regulatory  authority over boxing matches. See Fla. Stat.  548.003. In doing so, the state  has carefully set forth the limits and extent of the Commission's power.


7
 The Florida Commission falls within the state's definition of an agency, see  Fla. Stat.  120.51, and thus, its rule making authority is subject to Florida's  APA, see Fla. Stat.  120.536 and 120.54. In addition, in 1999, the Florida  legislature amended  548.003(2) to state explicitly that "[t]he commission has  authority to adopt rules pursuant to  120.536(1) and 120.54 [of the  Administrative Procedure Act]...."


8
 Once appointed, the members of the Commission serve a term of four years. In  1999, the Florida legislature amended  548.003 to state that each commission  member shall be accountable to the Governor, who may remove them from office.


9
 Even though the Governor appoints the commissioners, the Tribe, relying on  Miccosukee Tribe of Indians v. United States, No. 97-5488, 163 F.3d 1359 (11th  Cir.1998) (unpublished), argues that the Commission's ability to levy fines  requires this court to remand the case. In Miccosukee Tribe, this court stated  that it would not rest its affirmance on Eleventh Amendment grounds because the  facts only showed that the South Water Management District could levy ad valorem  taxes on property, like political subdivisions, and that the governor appointed  the members to the district, like state agencies. See id. at 4. Fines, however,  differ in kind from ad valorem taxes. Agencies typically levy fines on those who  violate laws within the area an agency regulates, while agencies typically do  not impose ad valorem taxes. Additionally, we have more information indicating  that the Commission is an arm of the state in this case than in Miccosukee  Tribe.


10
 In 1999, Florida added Fla. Stat.  548.005 which altered DPR's oversight of the  Commission. In particular, section 548.005 provides that the DPR shall oversee  the Commission's activities and assist the Commission in creating a long-range  plan to be submitted to the Governor for approval. See Fla. Stat.  548.005(1) &  (2). Section 548.005(2) also requires the DPR to monitor the Commission's  compliance with the long-range plan and report its findings to the Governor.


11
 Furthermore, if the Commission has a negative cash balance, Fla. Stat.   455.219(1) provides that the DPR, a state agency, may advance sufficient funds  to the Commission to ensure an adequate cash balance.


12
 Defendants do not appeal the district court's holding that the individual  defendants were not entitled to Eleventh Amendment Immunity.